339 S.W.3d 628 (2011)
STATE of Missouri, Appellant,
v.
Randy BOLDEN, Respondent.
No. ED 94704.
Missouri Court of Appeals, Eastern District, Division Three.
April 19, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied May 24, 2011.
Application for Transfer Denied June 28, 2011.
Robert Taaffe Jr., St. Louis, MO, for appellant.
Chris Koster, Jayne T. Woods, Jefferson City, MO, for respondent.
Before SHERRI B. SULLIVAN, P.J., CLIFFORD H. AHRENS, J., and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
Randy Bolden ("Defendant") appeals from the judgment of the trial court entered after a jury convicted him of assault in the first degree and armed criminal action.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).